92 F.3d 1192
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re Randal William HOWARD, Debtor.Randal William HOWARD, Appellant,v.UNITED STATES of America, Appellee.
No. 95-17146.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1996.*Decided Aug. 5, 1996.

Before:  HUG, Chief Judge, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Randal William Howard appeals pro se the district court's affirmance of the bankruptcy court's order granting summary judgment for the government in Howard's adversary action seeking to have tax liens declared invalid and to recover property seized by the Internal Revenue Service.  We affirm for the reasons stated by the district court in its order filed on October 19, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Howard's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3